                 Case 2:19-cr-00119-JAM Document 50 Filed 11/23/20 Page 1 of 4

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-00119 JAM
11
                                   Plaintiff,             STIPULATION AND ORDER REGARDING
12                                                        RESTITUTION
                            v.
13                                                        DATE: December 1, 2020
     JOHN MAASEN,                                         TIME: 9:30 a.m.
14                                                        COURT: Hon. John A. Mendez
                                  Defendant.
15

16
            The United States of America, by and through its counsel of record, and defendant John Maasen,
17
     by and through his counsel Lexi P. Negin, hereby respectfully stipulate as follows:
18
            1.      On June 9, 2020, defendant pleaded guilty to Possession of Child Pornography, in
19
     violation of 18 U.S.C. § 2252(a)(4). ECF 29.
20
            2.      Pursuant to the Plea Agreement, and pursuant to 18 U.S.C. § 2259(a), the defendant
21
     agreed to pay the full amount of restitution for the victims’ compensable losses as defined by 18 U.S.C.
22
     § 2259(b)(3) and (c), and as may be proved by the United States or stipulated to by the parties. ECF 28.
23
            3.      Under the Mandatory Restitution for Sex Crimes portion of the Violence Against Women
24
     Act of 1994, the Court must order restitution for child pornography offenses. 18 U.S.C. § 2259(a).
25
     Restitution is mandatory in child pornography cases to any person “harmed as a result of” a defendant’s
26
     crime. See 18 U.S.C. § 2259(a), (c). Restitution is required for “the full amount of the victim’s losses,”
27
     including any costs incurred by the victim for: (A) medical services relating to physical, psychiatric, or
28


      STIPULATION AND ORDER RE: RESTITUTION               1
                 Case 2:19-cr-00119-JAM Document 50 Filed 11/23/20 Page 2 of 4

 1 psychological care; (B) physical or occupational therapy or rehabilitation; (C) necessary transportation,

 2 temporary housing, and child care expenses; (D) lost income; (E) attorneys’ fees, as well as other costs

 3 incurred; and (F) any other losses suffered by the victim as a proximate result of the offense. See 18

 4 U.S.C. § 2259(b)(3).

 5          4.        Section 2259 limits restitution only to those losses proximately caused by an individual

 6 defendant’s conduct. See Paroline v. United States, 572U.S. 434, 445–49. In Paroline, the Court held

 7 that where it can be shown that (a) the defendant possessed a victim’s images and (b) the “victim has

 8 outstanding losses caused by the continuing traffic in those images but where it is impossible to trace a

 9 particular amount of those losses to the individual defendant,” a district court “should order restitution in

10 an amount that comports with the defendant’s relative role in the causal process underlying the victim’s

11 general losses.” Id. at 1727.

12          5.        On September 29, 2020, defendant appeared before this Court for judgment and

13 sentencing. ECF 44. At this hearing, the Court deferred ordering restitution to allow the government

14 additional time to gather information regarding potential victims and restitution claims. The Court set a

15 restitution hearing for December 1, 2020. ECF 44.

16          6.        The parties have met and conferred regarding restitution in this case. Pursuant to those

17 discussions, the parties stipulate and agree that:

18                    a)     While this case was pending, fifteen restitution claims were submitted. These

19          claims were based on images that were found in unallocated space on the defendant’s computer

20          during a forensic examination of the computer.

21                    b)     Based on the evidence in the present case, including the location of the subject

22          images on the defendant’s computer, the government cannot prove by a preponderance of the

23          evidence that the defendant knowingly possessed the images underlying the fifteen restitution

24          claims.

25          7.        Accordingly, defendant requests the Court deny the restitution claims. The government

26 does not object.

27 / / /

28 / / /


      STIPULATION AND ORDER RE: RESTITUTION                2
               Case 2:19-cr-00119-JAM Document 50 Filed 11/23/20 Page 3 of 4

 1        8.      The parties jointly request the Court vacate the restitution hearing currently scheduled for

 2 December 1, 2020.

 3        IT IS SO STIPULATED.

 4

 5
     Dated: November 19, 2020                          MCGREGOR W. SCOTT
 6                                                     United States Attorney
 7
                                                       /s/ SHEA J. KENNY
 8                                                     SHEA J. KENNY
                                                       Assistant United States Attorney
 9

10

11
                                                        /s/ LEXI NEGIN
     Dated: November 19, 2020                           LEXI NEGIN
12
                                                        Attorney for Defendant
13                                                      JOHN MAASEN

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND ORDER RE: RESTITUTION             3
               Case 2:19-cr-00119-JAM Document 50 Filed 11/23/20 Page 4 of 4

 1
                                                       ORDER
 2
            In light of the law and the stipulation of the parties, the government has not met its burden of
 3
     proof with respect to restitution in this case. The Court therefore orders that the restitution requests are
 4
     denied and the December 1, 2020 restitution hearing is vacated.
 5

 6
            IT IS SO FOUND AND ORDERED this 20th day of November, 2020.
 7

 8                                                      /s/ John A. Mendez
                                                        THE HONORABLE JOHN A. MENDEZ
 9                                                      UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      STIPULATION AND ORDER RE: RESTITUTION                4
